DETAILED ACTION
Election/Restrictions
Restriction to one of the following Inventions is required under 35 U.S.C. 121:
Claims 1-14, drawn to a method for improving luminal gain when performing angioplasty comprising: providing an intravascular device… a catheter tube; an incising element provided on at an expandable portion… an angioplasty device at a zone of attention, classified in A61B17/320725.
Claims 15-19, drawn to a method for improving luminal gain in a person’s vascular system comprising:  an intravascular device has a catheter tube… an incising element has a sharpened edge… an angioplasty device has a balloon …. Inflating the balloon to contact an incised atherosclerotic material, classified in A61B17/32075.
Claims 19-20, drawn to a method for improving luminal gain in a person’s vascular system comprising:  an intravascular device has a catheter tube…. An expandable portion is secured to a distal end of the catheter tube with including a number of struts that bow outwardly…. A number of incising elements with a plurality of struts that has a sharpened edge…. Inflating a balloon at a pressure between 1 and 5 atmospheres to contact an incised atherosclerotic material and compress the atherosclerotic material, classified in A61B17/3209.
Inventions in all three Groups are directed to related methods. The related inventions are distinc if : (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect: In the instant case, the inventions as claimed have different modes of operation because an incising element has a sharpened edge oriented to incise the material when the expandable portion is moved axially along a zone of attention of Group 2 is not required in Group 1; the number of incising elements, each provided on and extending from at least one of a plurality of struts… and inflating a balloon at a pressure between 1 and 5 atmospheres to contact an incised atherosclerotic material and compress the atherosclerotic material of Group 3 is not required in Group 1 and 2.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all
the inventions listed in this action are independent or distinct far the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different techniques require separate search and consideration.
Applicant is advised that the reply to this requirement to be complete must inchide () am election of an invention io be examined even though the requirement may be traversed G7 CFR 1.143) and () identification of the claims encompassing

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identity such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In ether instance, if The examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 USC. 103(3) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771